Citation Nr: 1023271	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  10-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for laryngeal cancer, to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active service from September 1951 to 
September 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for laryngeal cancer. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran has claimed service connection for 
laryngeal cancer as due to Agent Orange exposure.  In this 
regard, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam during the Vietnam era will be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft- 
tissue sarcomas. 3 8 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

In this case, although the Veteran's DD Form 214 confirms he 
served in a foreign country during the Vietnam era, it 
indicates that this foreign service was in Thailand and not 
in Vietnam.  The Veteran does not dispute this.  However, he 
contends that he was exposed to Agent Orange while stationed 
in Korat, Thailand, as part of the 483rd Ground Engineering & 
Equipment Installation Agency from October 1968 to September 
1969.  Specifically, the Veteran argues that he encountered 
exposure as herbicides were used liberally on the bases where 
his communication installations were performed.  The 
Veteran's service personnel records show that he served as a 
Communication Electronics System Manager and as a Ground 
Communications Radio Equipment Maintenance Technician.  

Post-service medical records evidence a current diagnosis of 
vocal cord squamous cell carcinoma.

Central to this case is the question of the verification of 
the Veteran's alleged in-service exposure to Agent Orange, 
since he was not physically stationed in Vietnam.  While the 
RO appears to have sought out information regarding the 
general use of Agent Orange as a base defoliant, as well as 
whether Agent Orange was stored in Thailand and whether the 
planes spraying Agent Orange were stationed in Thailand, it 
does not appear that information was sought as to whether his 
unit used herbicides or was exposed to herbicides.  In order 
to afford the Veteran every consideration with his appeal, 
the Board believes that further evidentiary development is 
warranted in order to more fully address the Veteran's 
contentions.  

Additionally, the Board notes that in a January 2010 
correspondence, the Veteran reported that before arriving to 
Korat Air Base in Thailand, he travelled from Travis Air 
Force Base to Alaska, to Okinawa, and then to Saigon where 
they "offloaded personnel, serviced the aircraft, and we 
were allowed to disembark for a meal and a few hours of 
relaxation".  The Veteran's statement is to the effect that 
he set foot in Vietnam during the presumptive period.  

Therefore, on remand, the RO/AMC should direct the U.S. Army 
and Joint Services Records Research Center (JSRRC) (or any 
other official source/agency deemed appropriate) to undertake 
additional efforts to obtain information that may corroborate 
the Veteran's claimed Agent Orange exposure and time where he 
set foot in Vietnam. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  The RO/AMC should attempt to obtain 
the Veteran's complete service personnel 
records, to include any orders or travel 
documents, from the appropriate facility 
in order to determine whether the Veteran 
spent any time on foot in Vietnam.  The 
requests should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and any federal facility 
should provide a negative response if 
records are not available.

2.  The RO/AMC should request JSRRC (or 
any other official source/agency deemed 
appropriate) to provide any information 
that might corroborate the Veteran's 
alleged in-service exposure to Agent 
Orange.  The Board is particularly 
interested in records and/or evidence 
pertaining to the Veteran's service at 
Korat, Thailand, as part of the 483rd 
Ground Engineering & Equipment 
Installation Agency from October 1968 to 
September 1969.  Information should also 
be sought as to whether Agent Orange was 
used as a base defoliant.  If the RO/AMC 
is informed that additional information 
is needed from the Veteran to conduct a 
search for information that might 
corroborate his in-service exposure to 
Agent Orange, then the Veteran should be 
contacted and informed of the information 
needed. 

3.  Thereafter, readjudicate the claim.  
If the determinations remain unfavorable 
to the Veteran, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

